Exhibit 10.4

Execution Version

REGISTRATION RIGHTS AGREEMENT

BY AND BETWEEN

LSB INDUSTRIES, INC.

AND

THE PURCHASER NAMED ON SCHEDULE A HERETO



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     1   

Section 1.01

 

Definitions

     1   

Section 1.02

 

Registrable Securities

     3   

ARTICLE II REGISTRATION RIGHTS

     4   

Section 2.01

 

RegistrationEffectiveness Deadline

     4   

Section 2.02

 

Piggyback Rights

     5   

Section 2.03

 

Delay Rights

     7   

Section 2.04

 

Underwritten Offerings

     8   

Section 2.05

 

Sale Procedures

     9   

Section 2.06

 

Cooperation by Holders

     13   

Section 2.07

 

Restrictions on Public Sale by Holders of Registrable Securities

     13   

Section 2.08

 

Expenses

     13   

Section 2.09

 

Indemnification

     14   

Section 2.10

 

Rule 144 Reporting

     16   

Section 2.11

 

Transfer or Assignment of Registration Rights

     16   

Section 2.12

 

Limitation on Subsequent Registration Rights

     17   

ARTICLE III MISCELLANEOUS

     17   

Section 3.01

 

Communications

     17   

Section 3.02

 

Successor and Assigns

     18   

Section 3.03

 

Assignment of Rights

     18   

Section 3.04

 

Recapitalization, Exchanges, Etc. Affecting the Common Stock

     18   

Section 3.05

 

Aggregation of Registrable Securities

     18   

Section 3.06

 

Specific Performance

     18   

Section 3.07

 

Counterparts

     18   

Section 3.08

 

Headings

     18   

Section 3.09

 

Governing Law

     19   

Section 3.10

 

Severability of Provisions

     19   

Section 3.11

 

Entire Agreement

     19   

Section 3.12

 

Amendment

     19   

Section 3.13

 

No Presumption

     19   

Section 3.14

 

Obligations Limited to Parties to Agreement

     19   

Section 3.15

 

Independent Nature of Purchaser’s Obligations

     20   

Section 3.16

 

Interpretation

     20   

Schedule A – Purchaser List; Notice and Contact Information; Opt-Out Election



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of December 4, 2015, by and between LSB Industries, Inc., a Delaware
corporation (together with its successors by merger, acquisition, reorganization
or otherwise, the “Company”), and the Person set forth on Schedule A to this
Agreement (the “Purchaser”).

WHEREAS, this Agreement is made and entered into in connection with the Closing
of the issuance and sale of the Securities pursuant to the Securities Purchase
Agreement, dated as of December 4, 2015, by and among the Company, the Purchaser
and Security Benefit Corporation (as amended, restated, supplemented or
otherwise modified from time to time, the “Securities Purchase Agreement”); and

WHEREAS, the Company has agreed to provide the registration and other rights set
forth in this Agreement for the benefit of the Purchaser in connection with the
issuance of certain securities in accordance with the terms and provisions of
the Securities Purchase Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. Capitalized terms used herein without definition shall
have the meanings given to them in the Securities Purchase Agreement. The terms
set forth below are used herein as so defined:

“Additional Common Stock” means any Common Stock issued to the Purchaser as a
result of the transactions contemplated by the Securities Purchase Agreement
(other than the Purchased Common Stock).

“Affiliate” means, with respect to any Person, any other Person, whether now in
existence or hereafter created, that directly or indirectly through one or more
intermediaries controls, is controlled by or is under common control with, the
Person in question. As used herein, the term “control” means the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise.

“Aggregate Purchase Price” means the product obtained by multiplying (i) the
Common Stock Price, by (ii) the number of shares of Common Stock comprising the
Purchased Common Stock.

“Agreement” has the meaning specified therefor in the introductory paragraph of
this Agreement.

“Closing Date” has the meaning specified therefor in the Securities Purchase
Agreement.

 

1



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended.

“Commission” means the U.S. Securities and Exchange Commission.

“Common Stock” has the meaning specified therefor in the Securities Purchase
Agreement.

“Common Stock Price” means the per share price of the Common Stock as of the
close of trading on the date of calculation.

“Company” has the meaning specified therefor in the introductory paragraph of
this Agreement.

“Effectiveness Period” has the meaning specified therefor in Section 2.01(a) of
this Agreement.

“Holder” means the record holder of any Registrable Securities.

“Included Registrable Securities” has the meaning specified therefor in
Section 2.02(a) of this Agreement.

“Initiating Holder” means the Holder delivering the Underwritten Offering
Notice.

“Liquidated Damages” has the meaning specified therefor in Section 2.01(b) of
this Agreement.

“Liquidated Damages Multiplier” means the product of (i) the Common Stock Price,
and (ii) the number of shares of Registrable Securities held by the Purchaser
that may not be disposed of without restriction and without the need for current
public information pursuant to any section of Rule 144 (or any similar provision
then in effect) under the Securities Act.

“Losses” has the meaning specified therefor in Section 2.09(a) of this
Agreement.

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager or managers of such Underwritten Offering.

“Opt-Out Notice” has the meaning specified therefor in Section 2.02(a) of this
Agreement.

“Parity Securities” has the meaning specified therefor in Section 2.02(b) of
this Agreement.

“Participation Common Stock” has the meaning specified in the Series E
Certificate of Designations.

“Person” means an individual or a corporation, limited liability company,
partnership, firm, joint venture, trust, unincorporated organization,
association, government agency or political subdivision thereof or other entity.

 

2



--------------------------------------------------------------------------------

“Purchased Common Stock” means (i) the Common Stock issued upon exercise of the
Warrants and (i) the Participation Common Stock.

“Purchaser” has the meaning specified therefor in the introductory paragraph of
this Agreement.

“Registrable Securities” means (i) the Common Stock comprising the Purchased
Common Stock, (ii) any Common Stock issued as Liquidated Damages pursuant to
Section 2.01(b) of this Agreement and (iii) any Additional Common Stock, in each
case, as subject to exchange, substitution or adjustment pursuant to
Section 3.04 of this Agreement, all of which Registrable Securities are subject
to the rights provided herein until such rights terminate pursuant to the
provisions hereof.

“Registration Expenses” has the meaning specified therefor in Section 2.08(b) of
this Agreement.

“Registration Statement” has the meaning specified therefor in Section 2.01(a)
of this Agreement.

“Requested Underwritten Offering” has the meaning specified therefor in
Section 2.05(a) of this Agreement.

“Securities Purchase Agreement” has the meaning specified therefor in the
recitals of this Agreement.

“Selling Expenses” has the meaning specified therefor in Section 2.08(b) of this
Agreement.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.

“Selling Holder Indemnified Persons” has the meaning specified therefor in
Section 2.09(a) of this Agreement.

“Series E Certificate of Designations” has the meaning specified therefor in the
Securities Purchase Agreement.

“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Common Stock is sold to an underwriter on a
firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.

“Underwritten Offering Notice” has the meaning specified therefor in
Section 2.05(a) of this Agreement.

Section 1.02 Registrable Securities. Any Registrable Security will cease to be a
Registrable Security (a) when a registration statement covering such Registrable
Security becomes or has been declared effective by the Commission and such
Registrable Security has

 

3



--------------------------------------------------------------------------------

been sold or disposed of pursuant to such effective registration statement;
(b) when such Registrable Security has been disposed of pursuant to any section
of Rule 144 (or any similar provision then in effect) under the Securities Act;
(c) when such Registrable Security is held by the Company or one of its
subsidiaries or Affiliates; (d) when such Registrable Security has been sold or
disposed of in a private transaction in which the transferor’s rights under this
Agreement are not assigned to the transferee of such securities pursuant to
Section 2.11 hereof or (e) when such Registrable Security becomes eligible for
resale without restriction and without the need for current public information
pursuant to any section of Rule 144 (or any similar provision then in effect)
under the Securities Act.

ARTICLE II

REGISTRATION RIGHTS

Section 2.01 Registration Effectiveness Deadline. Within nine (9) months
following the Closing Date, the Company shall prepare and file a registration
statement under the Securities Act to permit the public resale of Registrable
Securities then outstanding from time to time as permitted by Rule 415 (or any
similar provision then in effect) under the Securities Act with respect to all
of the Registrable Securities (the “Registration Statement”). The Registration
Statement filed pursuant to this Section 2.01(a) shall be on such appropriate
registration form or forms of the Commission as shall be selected by the Company
so long as it permits the continuous offering of the Registrable Securities
pursuant to Rule 415 (or any similar provision then in effect) under the
Securities Act at then-prevailing market prices. The Company shall use its
commercially reasonable efforts to cause the Registration Statement to become
effective on or as soon as practicable after the filing thereof. Any
Registration Statement shall provide for the resale pursuant to any method or
combination of methods legally available to, and requested by, the Holders of
any and all Registrable Securities covered by such Registration Statement. The
Company shall use its commercially reasonable efforts to cause the Registration
Statement filed pursuant to this Section 2.01(a) to be effective, supplemented
and amended to the extent necessary to ensure that it is available for the
resale of all Registrable Securities by the Holders until the earlier of (x) the
tenth anniversary of the date hereof and (y) the date that all Registrable
Securities covered by such Registration Statement have ceased to be Registrable
Securities (the “Effectiveness Period”). The Registration Statement, when
effective, (including the documents incorporated therein by reference) shall
comply as to form in all material respects with all applicable requirements of
the Securities Act and the Exchange Act and shall not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading (in
the case of any prospectus contained in such Registration Statement or documents
incorporated therein by reference, in the light of the circumstances under which
a statement is made). As soon as practicable following the date that the
Registration Statement becomes effective, but in any event within two
(2) Business Days of such date, the Company shall provide the Holders with
written notice of the effectiveness of the Registration Statement.

(a) Failure to Go Effective. If the Registration Statement required by
Section 2.01(a) is not declared effective within twelve (12) months after the
Closing Date, then the Purchaser shall be entitled to a payment (with respect to
the Purchased Common Stock of such Purchaser), as liquidated damages and not as
a penalty, of 0.25% of the Liquidated Damages Multiplier per 30-day period, that
shall accrue daily, for the first 30 days following the last day of the
twelve-month

 

4



--------------------------------------------------------------------------------

period, increasing by an additional 0.25% of the Liquidated Damages Multiplier
per 30-day period, that shall accrue daily, for each subsequent 30 days, up to a
maximum of 1.00% of the Liquidated Damages Multiplier per 30-day period (the
“Liquidated Damages”). The Liquidated Damages payable pursuant to the
immediately preceding sentence shall be payable within ten (10) Business Days
after the end of each such 30-day period. Notwithstanding anything to the
contrary contained herein, in no event shall the aggregate of all Liquidated
Damages payable by the Company hereunder exceed 3.0% of the Aggregate Purchase
Price. Any Liquidated Damages shall be paid to the Purchaser in immediately
available funds; provided, however, if the Company certifies that it is unable
to pay Liquidated Damages in cash because such payment would result in a breach
of or constitute a default under a credit facility or other debt instrument
filed as exhibits to the Company SEC Documents, then the Company shall pay such
Liquidated Damages using as much cash as is permitted without causing a breach
of or default under such credit facility or other debt instrument and shall pay
the balance of any such Liquidated Damages in kind in the form of the issuance
of Additional Common Stock. Upon any issuance of Additional Common Stock or
Common Stock as Liquidated Damages, the Company shall promptly (i) prepare and
file an amendment to the Registration Statement prior to its effectiveness
adding such Common Stock to such Registration Statement as additional
Registrable Securities and (ii) prepare and file a supplemental listing
application with the NYSE (or such other national securities exchange on which
the Common Stock are then-listed and traded) to list such Additional Common
Stock. The determination of the number of shares of Common Stock to be issued as
Liquidated Damages shall be equal to the quotient of (i) the dollar amount of
the balance of such Liquidated Damages due to such Purchaser divided by (ii) the
volume-weighted average trading price of the Common Stock on the NYSE, or any
other national securities exchange on which the shares of Common Stock are
then-traded, for the ten (10) trading days ending on the first trading day
immediately preceding the date on which the Liquidated Damages payment is due.
The accrual of Liquidated Damages to the Purchaser shall cease at the earlier of
(i) the Registration Statement becoming effective or (ii) when such Purchaser no
longer holds Registrable Securities, and any payment of Liquidated Damages shall
be prorated for any period of less than 30 days in which the payment of
Liquidated Damages ceases. If the Company is unable to cause a Registration
Statement to go effective within twelve (12) months after the Closing Date as a
result of an acquisition, merger, reorganization, disposition or other similar
transaction, then the Company may request a waiver of the Liquidated Damages,
and the Purchaser may individually grant or withhold its consent to such request
in its sole discretion.

(b) Termination of Purchaser’s Rights. The Purchaser’s rights (and any
transferee’s rights pursuant to Section 2.11 of this Agreement) under this
Section 2.01 shall terminate upon the termination of the Effectiveness Period.

Section 2.02 Piggyback Rights.

(a) Participation. If the Company proposes to file (i) a shelf registration
statement other than the Registration Statement contemplated by Section 2.01(a),
(ii) a prospectus supplement to an effective shelf registration statement, other
than the Registration Statement contemplated by Section 2.01(a) of this
Agreement and Holders may be included without the filing of a post-effective
amendment thereto, or (iii) a registration statement, other than a shelf
registration statement, in each case, for the sale of Common Stock in an
Underwritten Offering

 

5



--------------------------------------------------------------------------------

for its own account and/or another Person, then as soon as practicable following
the engagement of counsel by the Company to prepare the documents to be used in
connection with an Underwritten Offering, the Company shall give notice
(including, but not limited to, notification by electronic mail) of such
proposed Underwritten Offering to each Holder (together with its Affiliates)
holding at least $15 million of the then-outstanding Registrable Securities
(based on the Aggregate Purchase Price) and such notice shall offer such Holders
the opportunity to include in such Underwritten Offering such number of
Registrable Securities (the “Included Registrable Securities”) as each such
Holder may request in writing; provided, however, that if the Company has been
advised by the Managing Underwriter that the inclusion of Registrable Securities
for sale for the benefit of the Holders will have an adverse effect on the
price, timing or distribution of the Common Stock in the Underwritten Offering,
then (A) if no Registrable Securities can be included in the Underwritten
Offering in the opinion of the Managing Underwriter, the Company shall not be
required to offer such opportunity to the Holders or (B) if any Registrable
Securities can be included in the Underwritten Offering in the opinion of the
Managing Underwriter, then the amount of Registrable Securities to be offered
for the accounts of Holders shall be determined based on the provisions of
Section 2.02(b). Any notice required to be provided in this Section 2.02(a) to
Holders shall be provided on a Business Day pursuant to Section 3.01 hereof and
receipt of such notice shall be confirmed by the Holder. Each such Holder shall
then have two (2) Business Days (or one (1) Business Day in connection with any
overnight or bought Underwritten Offering) after notice has been delivered to
request in writing the inclusion of Registrable Securities in the Underwritten
Offering. If no written request for inclusion from a Holder is received within
the specified time, each such Holder shall have no further right to participate
in such Underwritten Offering. If, at any time after giving written notice of
its intention to undertake an Underwritten Offering and prior to the closing of
such Underwritten Offering, the Company shall determine for any reason not to
undertake or to delay such Underwritten Offering, the Company may, at its
election, give written notice of such determination to the Selling Holders and,
(x) in the case of a determination not to undertake such Underwritten Offering,
shall be relieved of its obligation to sell any Included Registrable Securities
in connection with such terminated Underwritten Offering, and (y) in the case of
a determination to delay such Underwritten Offering, shall be permitted to delay
offering any Included Registrable Securities for the same period as the delay in
the Underwritten Offering. Any Selling Holder shall have the right to withdraw
such Selling Holder’s request for inclusion of such Selling Holder’s Registrable
Securities in such Underwritten Offering by giving written notice to the Company
of such withdrawal at or prior to the time of pricing of such Underwritten
Offering. Any Holder may deliver written notice (an “Opt-Out Notice”) to the
Company requesting that such Holder not receive notice from the Company of any
proposed Underwritten Offering; provided, however, that such Holder may later
revoke any such Opt-Out Notice in writing. Following receipt of an Opt-Out
Notice from a Holder (unless subsequently revoked), the Company shall not be
required to deliver any notice to such Holder pursuant to this Section 2.02(a)
and such Holder shall no longer be entitled to participate in Underwritten
Offerings by the Company pursuant to this Section 2.02(a). The Holders indicated
on Schedule A hereto as having opted out shall each be deemed to have delivered
an Opt-Out Notice as of the date hereof.

(b) Priority. If the Managing Underwriter or Underwriters of any proposed
Underwritten Offering advises the Company that the total amount of Registrable
Securities that the Selling Holders and any other Persons intend to include in
such offering exceeds the number that can be sold in such offering without being
likely to have an adverse effect on the price,

 

6



--------------------------------------------------------------------------------

timing or distribution of the Common Stock offered or the market for the Common
Stock, then the Common Stock to be included in such Underwritten Offering shall
include the number of Registrable Securities that such Managing Underwriter or
Underwriters advises the Company can be sold without having such adverse effect,
with such number to be allocated (i) first, to the Company and (ii) second, pro
rata among the Selling Holders who have requested participation in such
Underwritten Offering and any other holder of securities of the Company having
rights of registration that are neither expressly senior nor subordinated to the
Registrable Securities (the “Parity Securities”), provided, however, that in the
case of a Requested Underwritten Offering pursuant to Section 2.04(b) in which
the Purchaser is the Initiating Holder, such number shall be allocated
(x) first, to the Purchaser and (y) second, pro rata among the Selling Holders
who have requested participation in such Underwritten Offering. The pro rata
allocations for each Selling Holder who has requested participation in such
Underwritten Offering shall be the product of (a) the aggregate number of
Registrable Securities proposed to be sold in such Underwritten Offering
multiplied by (b) the fraction derived by dividing (x) the number of Registrable
Securities owned on the Closing Date by such Selling Holder by (y) the aggregate
number of Registrable Securities owned on the Closing Date by all Selling
Holders plus the aggregate number of Parity Securities owned on the Closing Date
by all holders of Parity Securities that are participating in the Underwritten
Offering.

(c) Termination of Piggyback Registration Rights. Each Holder’s rights under
this Section 2.02 shall terminate upon such Holder (together with its
Affiliates) ceasing to hold at least $15 million of Registrable Securities
(based on the Aggregate Purchase Price).

Section 2.03 Delay Rights.

Notwithstanding anything to the contrary contained herein, the Company may, upon
written notice to any Selling Holder whose Registrable Securities are included
in the Registration Statement or other registration statement contemplated by
this Agreement, suspend such Selling Holder’s use of any prospectus which is a
part of the Registration Statement or other registration statement contemplated
by this Agreement (in which event the Selling Holder shall discontinue sales of
the Registrable Securities pursuant to the Registration Statement or such other
registration statement but may settle any previously made sales of Registrable
Securities) if (i) the Company is pursuing an acquisition, merger,
reorganization, disposition, financing or other similar transaction and the
Company determines in good faith that the Company’s ability to pursue or
consummate such a transaction would be materially adversely affected by any
required disclosure of such transaction in the Registration Statement or such
other registration statement or (ii) the Company has experienced some other
material non-public event, the disclosure of which at such time, in the good
faith judgment of the Company, would materially adversely affect the Company;
provided, however, in no event shall the Selling Holders be suspended from
selling Registrable Securities pursuant to the Registration Statement or such
other registration statement for a period that exceeds an aggregate of 60 days
in any 180-day period or 105 days in any 365-day period, in each case, exclusive
of days covered by any lock-up agreement executed by a Selling Holder in
connection with any Underwritten Offering. Upon disclosure of such information
or the termination of the condition described above, the Company shall provide
prompt notice to the Selling Holders whose Registrable Securities are included
in the Registration Statement or other registration statement contemplated by
this Agreement, and shall promptly terminate any suspension of sales it has put
into effect and shall take such other reasonable actions to permit registered
sales of Registrable Securities as contemplated in this Agreement.

 

7



--------------------------------------------------------------------------------

If (i) the Selling Holders shall be prohibited from selling their Registrable
Securities under the Registration Statement or other registration statement
contemplated by this Agreement as a result of a suspension pursuant to the
immediately preceding paragraph in excess of the periods permitted therein or
(ii) the Registration Statement or other registration statement contemplated by
this Agreement is filed and declared effective but, during the Effectiveness
Period, shall thereafter cease to be effective or fail to be usable for its
intended purpose without being succeeded within 30 Business Days by a
post-effective amendment thereto, a supplement to the prospectus or a report
filed with the Commission pursuant to Section 13(a), 13(c), 14 or l5(d) of the
Exchange Act, then, until the suspension is lifted or a post-effective
amendment, supplement or report is filed with the Commission, but not including
any day on which a suspension is lifted or such amendment, supplement or report
is filed and declared effective, if applicable, the Company shall pay the
Selling Holders an amount equal to the Liquidated Damages, following the earlier
of (x) the date on which the suspension period exceeded the permitted period and
(y) the thirty-first (31st) Business Day after the Registration Statement or
other registration statement contemplated by this Agreement ceased to be
effective or failed to be useable for its intended purposes, as liquidated
damages and not as a penalty (for purposes of calculating Liquidated Damages,
the date in (x) or (y) above shall be deemed the “last day of the twelve-month
period,” as used in the definition of Liquidated Damages). For purposes of this
paragraph, a suspension shall be deemed lifted on the date that notice that the
suspension has been terminated is delivered to the Selling Holders. Liquidated
Damages pursuant to this paragraph shall cease to accrue upon the Purchased
Common Stock held of record by such Holder becoming eligible for resale without
restriction and without the need for current public information under any
section of Rule 144 (or any similar provision then in effect) under the
Securities Act, and any payment of Liquidated Damages shall be prorated for any
period of less than 30 days in which the payment of Liquidated Damages ceases.

Section 2.04 Underwritten Offerings.

(a) General Procedures. Subject to Section 2.04(b), in connection with any
Underwritten Offering under this Agreement, the Company shall be entitled to
select the Managing Underwriter or Underwriters. In connection with an
Underwritten Offering contemplated by this Agreement in which a Selling Holder
participates, each Selling Holder and the Company shall be obligated to enter
into an underwriting agreement that contains such representations, covenants,
indemnities and other rights and obligations as are customary in underwriting
agreements for firm commitment offerings of securities. No Selling Holder may
participate in such Underwritten Offering unless such Selling Holder agrees to
sell its Registrable Securities on the basis provided in such underwriting
agreement and completes and executes all questionnaires, powers of attorney,
indemnities and other documents reasonably required under the terms of such
underwriting agreement. Each Selling Holder may, at its option, require that any
or all of the representations and warranties by, and the other agreements on the
part of, the Company to and for the benefit of such underwriters also be made to
and for such Selling Holder’s benefit and that any or all of the conditions
precedent to the obligations of such underwriters under such underwriting
agreement also be conditions precedent to its obligations. No Selling Holder
shall be required to make any representations or warranties to or

 

8



--------------------------------------------------------------------------------

agreements with the Company or the underwriters other than representations,
warranties or agreements regarding such Selling Holder, its authority to enter
into such underwriting agreement and to sell, and its ownership of, the
securities being registered on its behalf, its intended method of distribution
and any other representation required by Law. If any Selling Holder disapproves
of the terms of an underwriting, such Selling Holder may elect to withdraw
therefrom by notice to the Company and the Managing Underwriter; provided,
however, that such withdrawal must be made up to and including the time of
pricing of such Underwritten Offering. No such withdrawal or abandonment shall
affect the Company’s obligation to pay Registration Expenses. The Company’s
management may but shall not be required to participate in a roadshow or similar
marketing effort in connection with any Underwritten Offering.

(b) Demand Rights.

(i) Any Holder shall have the option and right, exercisable by delivering
written notice to the Company of its intention to distribute Registrable
Securities by means of an Underwritten Offering (an “Underwritten Offering
Notice”), to require the Company, pursuant to the terms of and subject to the
limitations of this Agreement, to effectuate a distribution of any or all of its
Registrable Securities by means of an Underwritten Offering pursuant to an
effective Registration Statement covering such Registrable Securities (a
“Requested Underwritten Offering”); provided, that the Registrable Securities of
such Initiating Holder requested to be included in such Requested Underwritten
Offering have an aggregate value of at least $15 million as of the date of such
Underwritten Offering Notice. The Underwritten Offering Notice must set forth
the number of Registrable Securities that the Initiating Holder intends to
include in such Requested Underwritten Offering. The Managing Underwriter of a
Requested Underwritten Offering shall be designated by the Initiating Holder;
provided, however, that such designated Managing Underwriter shall be reasonably
acceptable to the Company. Any Requested Underwritten Offering shall constitute
an Underwritten Offering of the Initiating Holder for purposes of
Section 2.04(b)(ii).

(ii) Subject to the other limitations contained in this Agreement, the Company
shall not be obligated hereunder to effect more than one (1) Requested
Underwritten Offering per calendar year, or more than four (4) Requested
Underwritten Offerings in the aggregate, for which the Purchaser (or any
transferee thereof in accordance with Section 2.11) is the Initiating Holder.

Section 2.05 Sale Procedures. In connection with its obligations under this
Article II, the Company will, as expeditiously as possible:

(a) prepare and file with the Commission such amendments and supplements to the
Registration Statement and the prospectus and any prospectus supplement used in
connection therewith as may be necessary to keep the Registration Statement
effective for the Effectiveness Period and as may be necessary to comply with
the provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by the Registration Statement;

 

9



--------------------------------------------------------------------------------

(b) if a prospectus or prospectus supplement will be used in connection with the
marketing of an Underwritten Offering from the Registration Statement and the
Managing Underwriter at any time shall notify the Company in writing that, in
the sole judgment of such Managing Underwriter, inclusion of detailed
information to be used in such prospectus or prospectus supplement is of
material importance to the success of the Underwritten Offering of such
Registrable Securities, the Company shall use its commercially reasonable
efforts to include such information in such prospectus or prospectus supplement;

(c) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the Commission), and provide each such Selling Holder the opportunity to object
to any information pertaining to such Selling Holder and its plan of
distribution that is contained therein and make the corrections reasonably
requested by such Selling Holder with respect to such information prior to
filing the Registration Statement or such other registration statement or
supplement or amendment thereto, and (ii) such number of copies of the
Registration Statement or such other registration statement and the prospectus
and any prospectus supplement included therein and any supplements and
amendments thereto as such Selling Holder may reasonably request in order to
facilitate the public sale or other disposition of the Registrable Securities
covered by such Registration Statement or other registration statement;

(d) if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by the Registration Statement or any
other registration statement contemplated by this Agreement under the securities
or blue sky laws of such jurisdictions as the Selling Holders or, in the case of
an Underwritten Offering, the Managing Underwriter, shall reasonably request;
provided, however, that the Company will not be required to qualify generally to
transact business in any jurisdiction where it is not then required to so
qualify or to take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject;

(e) promptly notify each Selling Holder, at any time when a prospectus relating
thereto is required to be delivered by any of them under the Securities Act, of
(i) the filing of the Registration Statement or any other registration statement
contemplated by this Agreement or any prospectus or prospectus supplement to be
used in connection therewith, or any amendment or supplement thereto, and, with
respect to such Registration Statement or any such other registration statement
or any post-effective amendment thereto, when the same has become effective; and
(ii) the receipt of any written comments from the Commission with respect to any
filing referred to in clause (i) and any written request by the Commission for
amendments or supplements to the Registration Statement or any such other
registration statement or any prospectus or prospectus supplement thereto;

(f) promptly notify each Selling Holder of (i) the happening of any event as a
result of which the prospectus or prospectus supplement contained in the
Registration Statement or any other registration statement contemplated by this
Agreement, as then in effect, includes an untrue statement of a material fact or
omits to state any material fact required to be stated therein or

 

10



--------------------------------------------------------------------------------

necessary to make the statements therein not misleading (in the case of any
prospectus or prospectus supplement contained therein, in the light of the
circumstances under which such statement is made); (ii) the issuance or threat
of issuance by the Commission of any stop order suspending the effectiveness of
the Registration Statement or any other registration statement contemplated by
this Agreement, or the knowledge of the initiation of any proceedings for that
purpose; or (iii) the receipt by the Company of any notification with respect to
the suspension of the qualification of any Registrable Securities for sale under
the applicable securities or blue sky laws of any jurisdiction. Following the
provision of such notice, the Company agrees, subject to Section 2.03 of this
Agreement, to as promptly as practicable amend or supplement the prospectus or
prospectus supplement or take other appropriate action so that the prospectus or
prospectus supplement does not include an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading in the light of the circumstances then
existing and to take such other commercially reasonable action as is necessary
to remove a stop order, suspension, threat thereof or proceedings related
thereto;

(g) upon request and subject to appropriate confidentiality obligations, furnish
to each Selling Holder copies of any and all transmittal letters or other
correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;

(h) in the case of an Underwritten Offering, furnish upon request, (i) an
opinion of counsel for the Company dated the date of the closing under the
underwriting agreement and (ii) a “comfort” letter, dated the pricing date of
such Underwritten Offering and a letter of like kind dated the date of the
closing under the underwriting agreement, in each case, signed by the
independent public accountants who have certified the Company’s financial
statements included or incorporated by reference into the applicable
registration statement, and each of the opinion and the “comfort” letter shall
be in customary form and covering substantially the same matters with respect to
such registration statement (and the prospectus and any prospectus supplement
included therein) as have been customarily covered in opinions of issuer’s
counsel and in accountants’ letters delivered to the underwriters in
Underwritten Offerings of securities by the Company and such other matters as
such underwriters and Selling Holders may reasonably request;

(i) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;

(j) make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and Company personnel
as is reasonable and customary to enable such parties to establish a due
diligence defense under the Securities Act; provided, that the Company need not
disclose any non-public information to any such representative unless and until
such representative has entered into a confidentiality agreement with the
Company;

 

11



--------------------------------------------------------------------------------

(k) cause all such Registrable Securities registered pursuant to this Agreement
to be listed on each securities exchange or nationally recognized quotation
system on which similar securities issued by the Company are then listed;

(l) use its commercially reasonable efforts to cause the Registrable Securities
to be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of the
Company to enable the Selling Holders to consummate the disposition of such
Registrable Securities;

(m) provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement;

(n) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities;
and

(o) if requested by a Selling Holder, (i) incorporate in a prospectus or
prospectus supplement or post-effective amendment to the Registration Statement
or any other registration statement contemplated by this Agreement such
information as such Selling Holder reasonably requests to be included therein
relating to the sale and distribution of Registrable Securities, including
information with respect to the number of Registrable Securities being offered
or sold, the purchase price being paid therefor and any other terms of the
offering of the Registrable Securities to be sold in such offering and (ii) make
all required filings of such prospectus or prospectus supplement or
post-effective amendment after being notified of the matters to be incorporated
in such prospectus or prospectus supplement or post-effective amendment.

The Company shall not name a Holder as an underwriter as defined in
Section 2(a)(11) of the Securities Act in any registration statement without
such Holder’s consent. If the staff of the Commission requires the Company to
name any Holder as an underwriter as defined in Section 2(a)(11) of the
Securities Act, or the Company deems it required, on the written advice of
counsel, to name any Holder, and such Holder does not consent thereto, then such
Holder’s Registrable Securities shall not be included on the Registration
Statement (or any other registration statement contemplated by this Agreement),
such Holder shall no longer be entitled to receive Liquidated Damages under this
Agreement with respect thereto, the Company shall have no further obligations
hereunder with respect to Registrable Securities held by such Holder.

Each Selling Holder, upon receipt of notice from the Company of the happening of
any event of the kind described in subsection (f) of this Section 2.05, shall
forthwith discontinue offers and sales of the Registrable Securities by means of
a prospectus or prospectus supplement until such Selling Holder’s receipt of the
copies of the supplemented or amended prospectus or prospectus supplement
contemplated by subsection (f) of this Section 2.05 or until it is advised in
writing by the Company that the use of the prospectus or prospectus supplement
may be resumed and has received copies of any additional or supplemental filings
incorporated by reference in the prospectus or prospectus supplement, and, if so
directed by the Company, such Selling Holder will, or will request the Managing
Underwriter(s), if any, to deliver to the Company (at the Company’s expense) all
copies in their possession or control, other than permanent file copies then in
such Selling Holder’s possession, of the prospectus or prospectus supplement
covering such Registrable Securities current at the time of receipt of such
notice.

 

12



--------------------------------------------------------------------------------

Section 2.06 Cooperation by Holders. The Company shall have no obligation to
include in the Registration Statement, or in an Underwritten Offering pursuant
to Section 2.02(a), Registrable Securities of a Holder who has failed to timely
furnish such information that the Company determines, after consultation with
its counsel, is reasonably required in order for the registration statement or
prospectus or prospectus supplement, as applicable, to comply with the
Securities Act.

Section 2.07 Restrictions on Public Sale by Holders of Registrable Securities.
Each Holder of Registrable Securities agrees, if requested by the underwriters
of an Underwritten Offering, to enter into a customary letter agreement with
such underwriters providing such Holder will not effect any public sale or
distribution of Registrable Securities during the 45 calendar day period
beginning on the date of a prospectus or prospectus supplement filed with the
Commission with respect to the pricing of any Underwritten Offering, provided
that (i) the duration of the foregoing restrictions shall be no longer than the
duration of the shortest restriction generally imposed by the underwriters on
the Company or the officers, directors or any other Affiliate of the Company on
whom a restriction is imposed and (ii) the restrictions set forth in this
Section 2.07 shall not apply to any Registrable Securities that are included in
such Underwritten Offering by such Holder. In addition, this Section 2.07 shall
not apply to any Holder that is not entitled to participate in such Underwritten
Offering, whether because such Holder delivered an Opt-Out Notice prior to
receiving notice of the Underwritten Offering or because such Holder holds less
than $15 million of the then-outstanding Registrable Securities (based on the
Aggregate Purchase Price).

Section 2.08 Expenses.

(a) Expenses. The Company will pay all reasonable Registration Expenses as
determined in good faith, including, in the case of an Underwritten Offering,
whether or not any sale is made pursuant to such Underwritten Offering. Each
Selling Holder shall pay its pro rata share of all Selling Expenses in
connection with any sale of its Registrable Securities hereunder. In addition,
except as otherwise provided in Section 2.09 hereof, the Company shall not be
responsible for professional fees incurred by Holders in connection with the
exercise of such Holders’ rights hereunder.

(b) Certain Definitions. “Registration Expenses” means all expenses incident to
the Company’s performance under or compliance with this Agreement to effect the
registration of Registrable Securities on the Registration Statement pursuant to
Section 2.01(a) or an Underwritten Offering covered under this Agreement, and
the disposition of such Registrable Securities, including, without limitation,
all registration, filing, securities exchange listing and NYSE fees, all
registration, filing, qualification and other fees and expenses of complying
with securities or blue sky laws, fees of the Financial Industry Regulatory
Authority, fees of transfer agents and registrars, all word processing,
duplicating and printing expenses, any transfer taxes and the fees and
disbursements of counsel and independent public accountants for the Company,
including the expenses of any special audits or “comfort” letters required by or
incident to such performance and compliance. “Selling Expenses” means all
underwriting fees, discounts and selling commissions or similar fees or
arrangements allocable to the sale of the Registrable Securities.

 

13



--------------------------------------------------------------------------------

Section 2.09 Indemnification.

(a) By the Company. In the event of a registration of any Registrable Securities
under the Securities Act pursuant to this Agreement, the Company will indemnify
and hold harmless each Selling Holder thereunder, its Affiliates that own
Registrable Securities and their respective directors, officers, employees and
agents and each Person, if any, who controls such Selling Holder within the
meaning of the Securities Act and the Exchange Act, and its directors, officers,
employees or agents (collectively, the “Selling Holder Indemnified Persons”),
against any losses, claims, damages, expenses or liabilities (including
reasonable attorneys’, accountants’ and experts’ fees and expenses)
(collectively, “Losses”), joint or several, to which such Selling Holder
Indemnified Person may become subject under the Securities Act, the Exchange Act
or otherwise, insofar as such Losses (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact (in the case
of any prospectus or prospectus supplement, in the light of the circumstances
under which such statement is made) contained in the Registration Statement or
any other registration statement contemplated by this Agreement, any preliminary
prospectus, preliminary prospectus supplement, free writing prospectus or final
prospectus or prospectus supplement contained therein, or any amendment or
supplement thereof, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of a prospectus or
prospectus supplement, in the light of the circumstances under which they were
made) not misleading, and will reimburse each such Selling Holder Indemnified
Person for any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such Loss or actions or proceedings;
provided, however, that the Company will not be liable in any such case if and
to the extent that any such Loss arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by such Selling Holder Indemnified Person
in writing specifically for use in the Registration Statement or such other
registration statement contemplated by this Agreement, any preliminary
prospectus, preliminary prospectus supplement, free writing prospectus, or final
prospectus or prospectus supplement contained therein, or any amendment or
supplement thereof. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Selling Holder
Indemnified Person, and shall survive the transfer of such securities by such
Selling Holder.

(b) By Each Selling Holder. Each Selling Holder agrees severally and not jointly
to indemnify and hold harmless the Company, its directors, officers, employees
and agents and each Person, if any, who controls the Company within the meaning
of the Securities Act or of the Exchange Act, and its directors, officers,
employees and agents, to the same extent as the foregoing indemnity from the
Company to the Selling Holders, but only with respect to information regarding
such Selling Holder furnished in writing by or on behalf of such Selling Holder
expressly for inclusion in the Registration Statement or any other registration
statement contemplated by this Agreement, any preliminary prospectus,
preliminary prospectus supplement, free writing prospectus or final prospectus
or prospectus supplement contained therein, or any amendment or supplement
thereof; provided, however, that the liability of each

 

14



--------------------------------------------------------------------------------

Selling Holder shall not be greater in amount than the dollar amount of the
proceeds (net of any Selling Expenses) received by such Selling Holder from the
sale of the Registrable Securities giving rise to such indemnification.

(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability that it may have to
any indemnified party other than under this Section 2.09. In any action brought
against any indemnified party, it shall notify the indemnifying party of the
commencement thereof. The indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume and undertake the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 2.09 for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected; provided, however, that, (i) if the indemnifying party has failed
to assume the defense or employ counsel reasonably acceptable to the indemnified
party or (ii) if the defendants in any such action include both the indemnified
party and the indemnifying party and counsel to the indemnified party shall have
concluded that there may be reasonable defenses available to the indemnified
party that are different from or additional to those available to the
indemnifying party, or if the interests of the indemnified party reasonably may
be deemed to conflict with the interests of the indemnifying party, then the
indemnified party shall have the right to select a separate counsel and to
assume such legal defense and otherwise to participate in the defense of such
action, with the reasonable expenses and fees of such separate counsel and other
reasonable expenses related to such participation to be reimbursed by the
indemnifying party as incurred. Notwithstanding any other provision of this
Agreement, no indemnifying party shall settle any action brought against any
indemnified party with respect to which such indemnified party is entitled to
indemnification hereunder without the consent of the indemnified party, unless
the settlement thereof imposes no liability or obligation on, does not include
any admission of culpability or wrongdoing on the part of, and includes a
complete and unconditional release from all liability of, the indemnified party.

(d) Contribution. If the indemnification provided for in this Section 2.09 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified party or is insufficient to hold them harmless in respect of
any Losses, then each such indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and of
such indemnified party on the other in connection with the statements or
omissions that resulted in such Losses, as well as any other relevant equitable
considerations; provided, however, that in no event shall such Selling Holder be
required to contribute an aggregate amount in excess of the dollar amount of
proceeds (net of Selling Expenses) received by such Selling Holder from the sale
of Registrable Securities giving rise to such indemnification. The relative
fault of the indemnifying party on the one hand and the indemnified party on the
other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact has been made by, or relates to, information
supplied by

 

15



--------------------------------------------------------------------------------

such party, and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission. The parties
hereto agree that it would not be just and equitable if contributions pursuant
to this paragraph were to be determined by pro rata allocation or by any other
method of allocation that does not take account of the equitable considerations
referred to herein. The amount paid by an indemnified party as a result of the
Losses referred to in the first sentence of this paragraph shall be deemed to
include any legal and other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any Loss that is the subject
of this paragraph. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who is not guilty of such fraudulent
misrepresentation.

(e) Other Indemnification. The provisions of this Section 2.09 shall be in
addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to law, equity, contract or otherwise.

Section 2.10 Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the Commission that may permit the sale of the
Registrable Securities to the public without registration, the Company agrees
to:

(a) use its commercially reasonable efforts to make and keep public information
regarding the Company available, as those terms are understood and defined in
Rule 144 under the Securities Act, at all times from and after the date hereof;

(b) use its commercially reasonable efforts to file with the Commission in a
timely manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act at all times from and after the date hereof;
and

(c) so long as a Holder owns any Registrable Securities, furnish (i) to the
extent accurate, forthwith upon request, a written statement of the Company that
it has complied with the reporting requirements of Rule 144 under the Securities
Act, and (ii) unless otherwise available via EDGAR, to such Holder forthwith
upon request a copy of the most recent annual or quarterly report of the
Company, and such other reports and documents so filed as such Holder may
reasonably request in availing itself of any rule or regulation of the
Commission allowing such Holder to sell any such securities without
registration.

Section 2.11 Transfer or Assignment of Registration Rights. The rights to cause
the Company to register Registrable Securities granted to the Purchaser by the
Company under this Article II may be transferred or assigned by any Purchaser
only if such transfer would be permitted for a transfer of “Securities” (as
defined in the Securities Purchase Agreement) pursuant to Section 7.05 of the
Securities Purchase Agreement; provided, however, that (a) unless the transferee
or assignee is an Affiliate of, and after such transfer or assignment continues
to be an Affiliate of, the Purchaser, the amount of Registrable Securities
transferred or assigned to such transferee or assignee shall represent at least
$15 million of Registrable Securities (based on the Aggregate Purchase Price),
(b) the Company is given written notice prior to any said transfer or
assignment, stating the name and address of each such transferee or assignee and
identifying the securities with respect to which such registration rights are
being transferred or assigned, (c) each such transferee or assignee assumes in
writing responsibility for

 

16



--------------------------------------------------------------------------------

its portion of the obligations of the Purchaser under this Agreement and (d) the
transferor or assignor is not relieved of any obligation or liabilities
hereunder arising out of events occurring prior to such transfer.

Section 2.12 Limitation on Subsequent Registration Rights. From and after the
date hereof, the Company shall not, without the prior written consent of the
Holders of a majority of the Registrable Securities, enter into any agreement
with any current or future holder of any securities of the Company that would
allow such current or future holder to require the Company to include securities
in any registration statement filed by the Company on a basis other than pari
passu with, or expressly subordinate to the rights of, the Holders of
Registrable Securities hereunder.

ARTICLE III

MISCELLANEOUS

Section 3.01 Communications. All notices and other communications provided for
or permitted hereunder shall be made in writing by facsimile, electronic mail,
courier service or personal delivery:

(a) if to the Purchaser, to the respective address listed on Schedule A hereof;

(b) if to a transferee of the Purchaser, to such Holder at the address provided
pursuant to Section 2.11 above; and

(c) if to the Company:

LSB Industries, Inc.

16 South Pennsylvania Avenue

Oklahoma City, Oklahoma 73107

Attention: David Shear, General Counsel

Facsimile: (405) 236-1209 (with such fax to be confirmed by telephone to
(405) 510-3576)

Email: DShear@lsbindustries.com

with a copy to (which shall not constitute notice):

Vinson & Elkins LLP

Trammell Crow Center

2001 Ross Avenue, Suite 3700

Dallas, Texas 75201-2975

Attention: Robert L. Kimball, Esq.

Facsimile: (214) 999-7860

Email: rkimball@velaw.com

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via facsimile or sent via Internet electronic mail; and when actually
received, if sent by courier service or any other means.

 

17



--------------------------------------------------------------------------------

Section 3.02 Successor and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of each of the parties,
including subsequent Holders of Registrable Securities to the extent permitted
herein.

Section 3.03 Assignment of Rights. All or any portion of the rights and
obligations of any Purchaser under this Agreement may be transferred or assigned
by the Purchaser only in accordance with Section 2.11 hereof.

Section 3.04 Recapitalization, Exchanges, Etc. Affecting the Common Stock. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all shares of Common Stock of the Company or any
successor or assign of the Company (whether by merger, consolidation, sale of
assets or otherwise) that may be issued in respect of, in exchange for or in
substitution of, the Registrable Securities, and shall be appropriately adjusted
for combinations, stock splits, recapitalizations and the like occurring after
the date of this Agreement.

Section 3.05 Aggregation of Registrable Securities. All Registrable Securities
held or acquired by Persons who are Affiliates of one another shall be
aggregated together for the purpose of determining the availability of any
rights and applicability of any obligations under this Agreement.

Section 3.06 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity that such Person may have.

Section 3.07 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

Section 3.08 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

18



--------------------------------------------------------------------------------

Section 3.09 Governing Law. THIS AGREEMENT WILL BE CONSTRUED IN ACCORDANCE WITH,
AND GOVERNED BY, THE LAWS OF THE STATE OF DELAWARE.

Section 3.10 Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.

Section 3.11 Entire Agreement. This Agreement, the Securities Purchase Agreement
and the other agreements and documents referred to herein and therein are
intended by the parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein. There are no
restrictions, promises, warranties, representations or undertakings, other than
those set forth or referred to herein with respect to the rights granted by the
Company set forth herein. This Agreement and the Securities Purchase Agreement
supersede all prior agreements and understandings between the parties with
respect to such subject matter.

Section 3.12 Amendment. This Agreement may be amended only by means of a written
amendment signed by the Company and the Holders of a majority of the then
outstanding Registrable Securities; provided, however, that no such amendment
shall materially and adversely affect the rights of any Holder hereunder without
the consent of such Holder.

Section 3.13 No Presumption. If any claim is made by a party relating to any
conflict, omission or ambiguity in this Agreement, no presumption or burden of
proof or persuasion shall be implied by virtue of the fact that this Agreement
was prepared by or at the request of a particular party or its counsel.

Section 3.14 Obligations Limited to Parties to Agreement. Each of the parties
hereto covenants, agrees and acknowledges that no Person other than the
Purchaser (and its permitted transferees and assignees) and the Company shall
have any obligation hereunder and that, notwithstanding that the Purchaser may
be a corporation, partnership or limited liability company, no recourse under
this Agreement or under any documents or instruments delivered in connection
herewith or therewith shall be had against any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of the Purchaser or any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the foregoing, whether by the enforcement of
any assessment or by any legal or equitable proceeding, or by virtue of any
applicable Law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise be incurred by
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of the Purchaser or
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of the
foregoing, as such, for any obligations of the Purchaser under this Agreement or
any documents or instruments delivered in connection herewith or therewith or
for any claim based on, in respect of or by reason of such obligation or its
creation, except in each case for any transferee or assignee of the Purchaser
hereunder.

 

19



--------------------------------------------------------------------------------

Section 3.15 Independent Nature of Purchaser’s Obligations. No Purchaser shall
be responsible in any way for the performance of the obligations of any
transferee or assignee permitted under this Agreement. Nothing contained herein,
and no action taken by the Purchaser pursuant thereto, shall be deemed to
constitute the Purchaser (and its permitted transferees or assigns) as a
partnership, an association, a joint venture or any other kind of group or
entity, or create a presumption that the Purchaser (and its permitted
transferees and assigns) are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Agreement.
The Purchaser and each of its permitted transferees and assigns shall be
entitled to independently protect and enforce their respective rights, including
without limitation, the rights arising out of this Agreement, and it shall not
be necessary for the Purchaser or any of its permitted transferees or assigns to
be joined as an additional party in any proceeding for such purpose.

Section 3.16 Interpretation. Article and Section references to this Agreement,
unless otherwise specified. All references to instruments, documents, contracts
and agreements are references to such instruments, documents, contracts and
agreements as the same may be amended, supplemented and otherwise modified from
time to time, unless otherwise specified. The word “including” shall mean
“including but not limited to.” Whenever any determination, consent or approval
is to be made or given by a Holder under this Agreement, such action shall be in
such Holder’s sole discretion unless otherwise specified.

[Signature pages to follow]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto execute this Registration Rights
Agreement, effective as of the date first above written.

 

LSB INDUSTRIES, INC. By:  

/s/ Daniel D. Greenwell

Name:   Daniel D. Greenwell Title:   Interim Chief Executive Officer

 

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

PURCHASER LSB FUNDING LLC By:  

/s/ Anthony D. Minella

Name:   Anthony D. Minella Title:   Manager

 

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

Schedule A

Purchaser Name; Notice and Contact Information; Opt-Out Election

 

Purchaser Name

[Please list each fund]

 

Notice and Contact Information

[Please provide address, phone

and email]

 

Opt-Out Election per Section

2.02(a)

[Please indicate “Yes-Opt

Out” or “No-Not Opting

Out”]

LSB Funding LLC

 

LSB Funding LLC

350 Park Avenue, 14th Floor

New York, NY 10022

Attn: Legal Department

Facsimile: 646-828-2851

Email: CHLegal@cainhoyenterprises.com

  No – Not Opting Out                    

 

Schedule A to Registration Rights Agreement